United States Court of Appeals
                     For the First Circuit


No. 15-2446

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         DANIEL BRAMLEY,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                     Kayatta, Circuit Judge,
                   Souter, Associate Justice,*
                    and Selya, Circuit Judge.


     Jamesa J. Drake, with whom Drake Law, LLC was on brief, for
appellant.
     Julia M. Lipez, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                        January 26, 2017



____________
  * Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
                  SELYA, Circuit Judge.        This sentencing appeal requires

us to explore the intersection between the right of a sentencing

judge to receive confidential advice from probation officers and

the right of a convicted defendant to know the nature of the

information upon which he is sentenced and to challenge its

relevancy and accuracy. Concluding, as we do, that the court below

did     not       plainly    err    by   engaging         in    brief,       off-the-record

conversations with a probation officer during the appellant's

sentencing, we affirm.

I.    BACKGROUND

                  The   relevant    facts    and     travel      of    the    case   can    be

succinctly summarized.               Defendant-appellant Daniel Bramley, a

British national, came to the attention of federal authorities

during        a     Drug     Enforcement       Administration             (DEA)      wiretap

investigation into the operations of a drug-trafficking ring in

and   around        Portland,      Maine.      The    investigation           revealed     the

ringleader to be one Robert Evon, and the DEA intercepted several

communications between Evon and the appellant in mid-2013.                            Among

other     things,          Evon    requested       that        the    appellant      collect

"paperwork"         from     a    coconspirator.           The       appellant    complied,

retrieving a package that contained $25,000 in drug proceeds.                              He

later accompanied Evon to Scarborough, Maine; obtained twenty

pounds of marijuana; and peddled some of the marijuana in Vermont.




                                            - 2 -
                As   its     investigation     progressed,           the       DEA   obtained

additional information from a cooperating witness (who turned out

to be none other than Evon himself).                    Cf. William Shakespeare, The

First Part of King Henry the Fourth act 2, sc. 2 (1597) ("A plague

upon it when thieves cannot be true one to another!").                                      We

highlight this additional information, mindful that the appellant

disputes much of it.

               Roughly      ten    years   earlier,          Evon   procured        sizeable

        quantities      of    marijuana      from       the    appellant        on   multiple

        occasions.

               In   2012,    the    appellant      —    acting      as    a    middleman   —

        connected Evon with a marijuana source in Staten Island, New

        York.

               Either the same year or the next year, the appellant

        arranged for Evon to obtain marijuana from yet another New

        York source.

               Evon and the appellant subsequently met this second

        supplier in San Francisco to acquire liquid LSD (which the

        two men planned to sell in Vermont and Maine).

                The DEA investigation reached its climax in March of

2014.       At that time, a federal grand jury sitting in the District

of Maine indicted the appellant on charges of conspiracy to

distribute and possess with intent to distribute marijuana, see 21

U.S.C. §§ 841(a)(1), 846; unlawful use of a communication facility,


                                            - 3 -
see id. § 843(b); and related criminal forfeitures, see id. § 853.

After initially maintaining his innocence, the appellant entered

a   guilty   plea   to   the   conspiracy   count   and,   in   the   process,

acknowledged the prosecution's written version of events as true.

The other charges were dismissed.

             The district court convened the disposition hearing on

November 6, 2015.        Although the presentence investigation report

(the PSI Report) alleged that the appellant was responsible for

68.2 kilograms of marijuana and approximately 5,000 kilograms of

marijuana equivalent (or fifty milliliters of liquid LSD, see USSG

§2D1.1, cmt. n.8(D)), the appellant had not admitted to any

specific drug quantities. Given the absence of any such admission,

the sentencing court recognized — and the government agreed — that

the Supreme Court's decision in Apprendi v. New Jersey, 530 U.S.
466   (2000),   limited    the   maximum    available   sentence      to   sixty

months,1 see 21 U.S.C. § 841(b)(1)(D), notwithstanding that the

guideline sentencing range would otherwise have been 135 to 168

months.


      1Apprendi guarantees a defendant the right to a jury finding
referable to each element or element-equivalent of the charged
offense. See 530 U.S. at 477, 484-85. The same reasoning extends
to facts admitted in a guilty plea. See United States v. Booker,
543 U.S. 220, 244 (2005) ("Any fact . . . which is necessary to
support a sentence exceeding the maximum authorized by the facts
established by a plea of guilty or a jury verdict must be admitted
by the defendant or proved to a jury beyond a reasonable doubt.").
Consequently, the court below could not lawfully impose a sentence
beyond the default statutory maximum of five years. See United
States v. Jiminez, 498 F.3d 82, 87 (1st Cir. 2007).

                                    - 4 -
              The government argued for a sentence "near" the sixty-

month maximum, reasoning that the appellant's brushes with the law

were more extensive than his criminal history score suggested and

that he appeared to be a professional marijuana trafficker.                          Among

its supporting points, the government noted that the authorities

had   twice    seized    large    sums     of    cash    ($33,000      and    $100,000,

respectively) from the appellant in 2005.

              Defense   counsel        rejoined    that    the     appellant's        past

peccadillos were remote in time and that his current medical

conditions     (depression       and    diabetes)       cried    out   for    leniency.

Counsel also cited the appellant's immigration status, arguing for

a sentence of less than one year since a longer sentence could

expose    the       appellant      to     deportation.              See      8   U.S.C.

§ 1227(a)(2)(A)(i).         The appellant himself added a series of

denials: he denied selling LSD, introducing Evon to suppliers, and

knowingly transporting drug proceeds.

              The   sentencing         court      voiced    concern          about     the

appellant's criminal history, particularly the unexplained chunks

of cash that had been found in his possession.                            Although the

appellant insisted that the cash came from lawful sources, the

court    remained       skeptical.          When        pressed,       the    appellant

acknowledged that at least some of the cash may have originated

from marijuana sales.




                                         - 5 -
            The court continued the sentencing hearing to November

18 to allow the government an opportunity to rebut the appellant's

attempt to limit his involvement with Evon.            When the hearing

resumed, the government offered wiretap records memorializing the

appellant's communications with Evon.      The records revealed that

the appellant agreed to do Evon a favor by picking up "paperwork."

A DEA agent testified that "paperwork" is a common code word for

cash in drug-trafficking parlance and that the appellant and Evon

used the term to refer to cash.      Faced with this evidence, the

appellant   backtracked:   he   admitted   that   he   "suspected   [the

'paperwork'] was something not legit" and knew that the package

contained cash when he retrieved it.

            The DEA agent also described text messages between Evon

and the appellant in which the two men discussed plans to sell

"blue bottles" at a forthcoming concert.     The agent testified that

the DEA later seized the blue bottles and found them to contain

liquid LSD. Confronted with this testimony, the appellant insisted

that he only purchased LSD from Evon for personal use, not for

resale; but the court remained dubious given the quantity of LSD

involved and the appellant's text message to Evon stating "I have

blue bottles gone."

            Toward the end of the resumed hearing, the judge took a

short recess and engaged in an off-the-record conversation with

the probation officer.     This break in the action — to which the


                                 - 6 -
appellant did not object — lasted approximately five minutes.

Immediately thereafter, the court asked the parties to address the

government's contention that the appellant should be denied any

credit for acceptance of responsibility.      See USSG §3E1.1(a).    The

court told defense counsel that it did not "want to even consider

doing something unless you get an opportunity to address it."

Following arguments on this point, the court found that the

appellant had lied deliberately on at least two occasions during

the sentencing phase (about knowingly transporting drug proceeds

and about conspiring to sell LSD).           Based on this discerned

prevarication, the court proceeded to find that the appellant had

not accepted responsibility and sentenced him to a fifty-month

term of immurement.

          Before   the   imposition   of   sentence   was   completed,   a

second off-the-record conversation took place between the court

and the probation officer.    This conversation, which lasted a mere

ten seconds at sidebar, occurred while the court was considering

the monetary increments of the sentence. Once again, the appellant

did not object to the pause.     In the end, the court imposed the

mandatory $100 special assessment, see 18 U.S.C. § 3013(a)(2)(A),

and waived any fine.

          This timely appeal followed.




                                - 7 -
II.   ANALYSIS

              This is a rifle-shot appeal, in which the appellant

(represented by new counsel) advances only a single claim of error.

He challenges the district court's actions in conversing off the

record with the probation officer during sentencing without ever

apprising him of the substance of those conversations.                Because

the appellant interposed no contemporaneous objections to these

conversations, our review is for plain error.              See United States

v. Mehanna, 735 F.3d 32, 52 (1st Cir. 2013); see also Fed. R. Crim.

P. 52(b).

              As we have made pellucid, "[t]he plain error hurdle is

high."   United States v. Hunnewell, 891 F.2d 955, 956 (1st Cir.

1989).   Review for plain error "entails four showings: (1) that an

error occurred (2) which was clear or obvious and which not only

(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings."        United States v. Duarte, 246 F.3d 56,

60 (1st Cir. 2001).      The proponent of plain error must carry the

devoir   of    persuasion   as   to   each    of   the   four   elements    that

collectively comprise the plain error standard.            See United States

v. Turbides-Leonardo, 468 F.3d 34, 39 (1st Cir. 2006); United

States v. Vega Molina, 407 F.3d 511, 521 (1st Cir. 2005).                  Given

the rigors of this standard, a reviewing court's power to set aside

trial court decisions due to plain error "should be employed


                                      - 8 -
sparingly."   United States v. Padilla, 415 F.3d 211, 221 (1st Cir.

2005) (en banc); see United States v. Taylor, 54 F.3d 967, 973

(1st Cir. 1995).

            The first two elements of the plain error standard, read

together, require us to determine whether the district court

committed a clear and obvious error when it engaged in ex parte

conversations with the probation officer during sentencing.                We

begin with first principles: neither the Sixth Amendment right of

confrontation nor the Federal Rules of Evidence apply during the

sentencing phase of a federal criminal proceeding.                 See United

States v. Rodriguez, 336 F.3d 67, 71 (1st Cir. 2003).             As a result,

a district court enjoys considerable discretion in determining

what information it will consider at sentencing.            See id.

            Though wide, this discretion is bounded by both Federal

Rule of Criminal Procedure 32 and the demands of due process.

These strictures require, at a minimum, that "a defendant . . . be

sentenced   upon   information   which   is   not   false    or    materially

incorrect."    United States v. Curran, 926 F.2d 59, 61 (1st Cir.

1991); see United States v. Kenney, 756 F.3d 36, 49 (1st Cir.

2014); United States v. Berzon, 941 F.2d 8, 18 (1st Cir. 1991).

Rule 32 directs the probation office to prepare a PSI Report — a

report that must be compiled with an eye toward due process.              See

Fed. R. Crim. P. 32(c)(1)(A); Curran, 926 F.2d at 61.             PSI Reports

must be made available to the parties, and the parties must be


                                 - 9 -
given the opportunity to object to their contents.                             See Fed. R.

Crim. P. 32(e)-(f).        In a similar vein, the sentencing guidelines

stipulate that "[w]hen any factor important to the sentencing

determination is reasonably in dispute, the parties shall be given

an   adequate    opportunity        to    present      information        to    the   court

regarding that factor."         USSG §6A1.3(a).               More broadly, we have

recognized that "a defendant must be provided with a meaningful

opportunity to comment on the factual information on which his or

her sentence is based."        Berzon, 941 F.2d at 10.

             In light of this legal framework, it is unsurprising

that our precedents are protective of a defendant's right to

disclosure    of    the    information          affecting     a    sentencing      court's

decisional calculus.         See, e.g., Curran, 926 F.2d at 63 (holding

that "a sentencing court, whenever it considers documents to which

Rule 32 does not apply, should either make clear that the document

is not being used for its factual content, or should disclose to

the defendant as much as was relied upon, in a timely manner, so

as to afford the defendant a fair opportunity to examine and

challenge it").         While a defendant is not entitled to every scrap

of information that may be relevant to his sentence, see, e.g.,

Fed. R. Crim. P. 32(d)(3) (directing probation officers to exclude

certain   information        from        PSI     Reports,     such    as       sources   of

confidential information and "information that, if disclosed,

might   result     in    physical    or        other   harm   to    the    defendant     or


                                          - 10 -
others"), we have expressed disapproval in several situations in

which the sentencing court did not give the defendant an adequate

opportunity to challenge the evidence against him.                  See, e.g.,

United States v. Zavala-Martí, 715 F.3d 44, 48-49, 55-56 (1st Cir.

2013) (finding sentencing process "inadequate" when district court

was briefed ex parte by a probation officer — though not the

probation officer assigned to defendant's case — about defendant's

alleged attempts at intimidation); United States v. Craven, 239
F.3d 91, 101-03 (1st Cir. 2001) (remanding for resentencing where

district    court     improperly      relied     on   hour-long     ex     parte

conversation with court-appointed psychologist); Berzon, 941 F.2d

at 20-21 (remanding for explanation as to whether sentencing judge

had relied on testimony, unknown to defendant, emanating from a

different defendant's case).

            Withal, a sentencing court's communications with the

probation    officer        are   fundamentally       different     from     its

communications with third parties.            A probation officer is simply

an   extension   of   the    court   itself,    cf.   18   U.S.C.   §    3602(a)

(authorizing district courts to appoint probation officers), and

"functions as an arm of the court," United States v. Saxena, 229
F.3d 1, 5 n.1 (1st Cir. 2000).

            This distinction underpinned our reasoning in United

States v. Fraza, 106 F.3d 1050, 1055-56 (1st Cir. 1997).                 There,

we found no error in a probation officer's interruption of a


                                     - 11 -
sentencing hearing in order to converse ex parte with the court.

See id. We observed that the probation officer's duty is to supply

the "judge with as much information as possible in order to enable

the judge to make an informed decision."               Id. at 1056 (quoting

United States v. Belgard, 894 F.2d 1092, 1097 (9th Cir. 1990)).

The holding in Fraza is consistent with Rule 32 itself, which

authorizes     certain      confidential      communications    between    the

probation officer and the sentencing court.            See Fed. R. Crim. P.

32(e)(3).     It is also consistent with the case law.            See, e.g.,

United States v. Stanphill, 146 F.3d 1221, 1224 n.1 (10th Cir.

1998) (noting that ex parte communication between the court and

the "probation officer responsible for sentencing recommendations

is not improper per se").

             This does not mean, though, that probation officers and

sentencing judges have a free pass to discuss everything and

anything off the record.         To the contrary, factual information

relevant to sentencing must be disclosed to the defendant.                 See

United States v. Gonzales, 765 F.2d 1393, 1398 (9th Cir. 1985).

That principle is illustrated by the decision in United States v.

Christman,    where   the    court   vacated     the   defendant's   sentence

because the sentencing judge had relied on ex parte communications

with   probation   and   pretrial     services     officers    conveying   new

information, specifically, their belief that the "defendant had




                                     - 12 -
acted on his pedophilia and in fact had molested children."                509
F.3d 299, 300-01 (6th Cir. 2007).

             This distinction — between new facts, on the one hand,

and advice, on the other hand — is consistent with our reasoning

in Craven.       The psychologist's opinion there, communicated off the

record to the court and not disclosed to the defendant, was at a

far remove from sentencing advice provided by a probation officer.

Because    the     psychologist    was   supplying   the   court    with   new

information, we held that the psychologist's findings should have

been disclosed to the parties and subjected to their examination.

See Craven, 239 F.3d at 101 (holding that "a sentencing court may

not utilize an ex parte conversation with a court-appointed expert

as   a   means    to   acquire   information   critical    to   a   sentencing

determination and then rely on that information in fashioning the

defendant's sentence").

             The short of it is that a sentencing court has the right

to confer ex parte with a probation officer to seek advice or

analysis — but if the probation officer reveals new facts relevant

to the sentencing calculus, those facts cannot be relied upon by

the sentencing court unless and until they are disclosed to the

parties and subjected to whatever adversarial testing may be

appropriate.

             In the case at hand, the contents of the conversations

are unknown — and that circumstance is the direct result of the


                                    - 13 -
appellant's failure to object.         At any rate, nothing in the record

suggests that those conversations imported new facts into the

sentencing calculus.       Thus, we cannot say that an error occurred.

What we can say, however, is that the existence of error was

neither clear nor obvious.        Given that the appellant must carry

the burden of showing a clear and obvious error, see Turbides-

Leonardo, 468 F.3d at 39, his claim fails under the first two

elements of plain error review.

              In all events, the fact that the record does not reliably

suggest the contents of the ex parte conversations defeats the

appellant's claim at the third step of the analysis.             This step

requires that the claimed error must be shown to have affected the

appellant's substantial rights.           See Duarte, 246 F.3d at 60.

Typically, this means that "the error must have been prejudicial"

such   that     it   "affected   the   outcome   of   the   district   court

proceedings."        United States v. Olano, 507 U.S. 725, 734 (1993).

In other words, the appellant must show a reasonable probability

that, but for the error, the outcome would have been different.

See Padilla, 415 F.3d at 220-21. Such a showing demands some level

of certainty and particularity.         See Jones v. United States, 527
U.S. 373, 394-95 (1999) ("Where the effect of an alleged error is

so uncertain, a defendant cannot meet his burden of showing that

the error actually affected his substantial rights.").




                                   - 14 -
          Here,    the   appellant   has    not   shown   a   reasonable

probability that the outcome of his sentencing proceeding would

have been different but for the two off-the-record conversations

between the sentencing judge and the probation officer.         On this

empty record, there is simply no basis for concluding that the

conversations involved new facts or raised new matters.        While the

appellant repeatedly urges us to consider the possibility that the

probation officer's discussions with the sentencing judge may have

been improper and prejudicial, that would entail a fruitless

exercise in speculation and surmise.       Where, as here, an appellant

forgoes a timely objection that would have shed light on the nature

of the conversations, he is in a woefully weak position to insist

that we indulge in such speculation.

          We add, moreover, that what indications there are in the

record point in a contrary direction: the longer of the challenged

conversations2    seems likely to have dealt with acceptance of

responsibility (a matter fully aired at the sentencing hearing);

and the sentencing judge, immediately after this conversation,



     2 We focus on the longer conversation because, as a practical
matter, the shorter of the two off-the-record conversations is
virtually irrelevant. It lasted a mere ten seconds, and it took
place after the court already had imposed the fifty-month sentence.
The conversation preceded only the imposition of the special
assessment (which was mandatory, see 18 U.S.C. § 3013(a)(2)(A))
and the decision not to impose a fine (which was favorable to the
appellant).   Seen in this light, the second conversation could
not, by any stretch of even the most fertile imagination, have
affected the appellant's substantial rights.

                               - 15 -
made clear that he did not "want to even consider doing something

unless [defense counsel] get[s] an opportunity to address it."

The fact that the judge took pains to enumerate the materials upon

which he was basing his decision also argues against an assumption

that the probation officer gave him new, undisclosed information.

The judge specifically mentioned the PSI Report, the submitted

evidence, letters received and placed on file, statements from

counsel, and the appellant's allocution.       This recitation strongly

suggests that the judge was aware of the appellant's right to be

informed about facts and arguments that might impact his sentence

and did not base his sentencing decision on subterranean facts.

          If more is needed — and we doubt that it is — nothing

about the challenged sentence in any way indicates a hidden agenda.

The sentence itself is below what the government requested and is

amply   justified   by    fully    disclosed    facts,   including   the

appellant's   extensive     involvement    in    marijuana-trafficking

activities and his repeated shading of the truth during the

sentencing proceeding.    On this record, there is simply no way in

which the challenged conversations, bereft as they are of any

semblance of certainty or particularity because their content is

wholly unknown, can plausibly be found to have affected the

appellant's substantial rights.       See Jones, 527 U.S. at 394-95;

see also Padilla, 415 F.3d at 221 (noting that it was "nearly




                                  - 16 -
impossible"      to   find   prejudice     from        alleged   delegation   error

without having to compare "two unknown variables").

            For the sake of completeness, we comment briefly on the

last element of the plain error analysis: whether the error (if

one   existed)    "seriously        impaired     the    fairness,   integrity,   or

public reputation of judicial proceedings."                  Duarte, 246 F.3d at

60.   Because a probation officer is an extension of the sentencing

court itself and the court is allowed to consult the officer off

the record for many purposes and in many circumstances, brief ex

parte   conversations        such    as   the    ones    that    transpired   here,

unaccompanied by any showing of prejudice, cannot fairly be said

to sully the public perception of judicial proceedings. Cf. Fraza,
106 F.3d at 1056 (noting expectation that probation officer will

"exercise his independent judgment as to the application of the

guidelines" and finding no error in ex parte discussions between

judge   and      probation      officer         during     sentencing   hearing).

Consequently, the appellant has not satisfied his burden with

respect to the last element of the plain error standard.

            We need go no further.          In this case, all roads lead to

Rome.   The appellant's sole claim of error engenders plain error

review, and that standard presents a high hurdle that the appellant

cannot vault.         His claim fails to demonstrate any of the four

elements needed for a finding of plain error.

Affirmed.


                                       - 17 -